t c summary opinion united_states tax_court larry gibson beach petitioner v commissioner of internal revenue respondent docket no 1419-11s filed date larry gibson beach pro_se r jeffrey knight and kaitlyn loughner student for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioner a notice_of_deficiency notice in which he determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for the issues for decision are whether petitioner is entitled to a sec_165 casualty_loss deduction and liable for a sec_6662 accuracy- related penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in maryland when he filed his petition in petitioner was the registered owner of a saleen ford mustang mustang on date the mustang was damaged in an accident with an uninsured motorist who was at fault for the accident 1petitioner testified that the car was actually his son’s car but was titled in his name for financing reasons the record does not reflect who was driving the car at the time of the accident petitioner’s basis in the mustang was dollar_figure the mustang’s fair_market_value fmv just before the accident was dollar_figure its fmv immediately after the accident and before any repairs was dollar_figure the total cost to repair the mustang was dollar_figure petitioner filed a claim with his insurance_company nationwide and it paid dollar_figure of the repair cost directly to mike’s auto body inc mike’s petitioner’s only out-of-pocket_expense was his deductible of dollar_figure petitioner regained possession of the mustang on date nationwide attempted to recover payment including petitioner’s deductible from the uninsured motorist nationwide then forwarded collection attempts to outside counsel in september of petitioner did not personally bring a lawsuit or seek to recover damages in any other way from the uninsured motorist petitioner timely filed his federal_income_tax return and claimed a deduction for casualty and theft losses of dollar_figure on schedule a itemized_deductions petitioner included form_4684 casualties and thefts with his return petitioner did not enter any amount on form_4684 line insurance or other reimbursement whether or not you filed a claim respondent issued petitioner the notice dated date in which he determined that petitioner was not entitled to a deduction for a casualty or theft_loss for because i nsurance proceeds or any other recovery received or expected to be received reduce your casualty or theft_loss deduction respondent also determined that petitioner was liable for an accuracy-related_penalty for discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 additionally deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed for the taxable_year indopco inc v commissioner u s pincite 292_us_435 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not allege that the burden_of_proof should be shifted under sec_7491 therefore petitioner bears the burden_of_proof i casualty or theft_loss the only reason listed for respondent’s determination in the notice is that receipt of insurance proceeds will reduce a casualty or theft_loss deduction respondent’s motion for leave to amend answer in which he alleges that petitioner deducted the casualty_loss on the return for the wrong year was granted on date the court will address this argument first sec_165 provides there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise emphasis added in order for the loss to be deductible the loss must be evidenced by closed and complete transactions fixed by an identifiable_event and actually sustained during the taxable_year sec_1_165-1 income_tax regs an automobile owned by the taxpayer may be the subject of a casualty_loss sec_1_165-7 income_tax regs the mustang was involved in an accident repaired and returned to petitioner in petitioner claimed a deduction for casualty and theft losses in relation to the mustang for petitioner admitted at trial he claimed the deduction for the wrong year testifying there is no doubt i filed in the wrong year the proper year to claim the deduction was even if the correct year for the deduction was petitioner’s only expense not reimbursed by insurance was his deductible of dollar_figure which does not exceed of his adjusted_gross_income for see sec_165 petitioner is not allowed a deduction for casualty and theft losses for respondent’s determination is sustained ii sec_6662 accuracy-related_penalty sec_6662 and b and authorizes the commissioner to impose a penalty equal to of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty sec_7491 at trial the commissioner must introduce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence shifts to the taxpayer and the taxpayer must prove that the penalty does not apply id pincite respondent determined that petitioner was liable for a sec_6662 accuracy-related_penalty of dollar_figure due to negligence or disregard of rules or regulations or for a substantial_understatement_of_income_tax for 2the court need not decide whether petitioner is liable for a sec_6662 penalty for a substantial_understatement_of_income_tax for purposes of sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1 b income_tax regs respondent has met his burden of production under sec_7491 because petitioner claimed a deduction for casualty and theft losses on his return and did not include in his computation of the deduction any of the insurance proceeds paid directly to mike’s a taxpayer may avoid liability for the sec_6662 penalty if the taxpayer demonstrates that he or she had a reasonable basis for the underpayment and that he or she acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id see also 136_tc_585 petitioner argues that he did have reasonable_cause for and acted in good_faith with respect to the underpayment he argues that he read the form_4684 instructions and believed that he had not received any reimbursement from nationwide because nationwide paid mike’s directly to repair the mustang and that he did not directly receive any proceeds from the insurance_company sec_165 provides that a deduction for a loss will be allowed if the loss is not_compensated_for_by_insurance_or_otherwise the regulations under sec_165 provide that a deduction for a loss will be allowed if the loss is not made good by insurance sec_1_165-1 income_tax regs additionally the form_4684 instructions state t he part of the loss that is not covered by insurance is still deductible 3the court notes that internal_revenue_service tax form instructions cannot be relied upon as authoritative sources of law see 129_tc_175 94_tc_384 the statement from the form_4684 instructions is included because it is directly contrary to what petitioner argues is his understanding of the instructions petitioner’s loss was compensated for by made good by and covered by nationwide the fact that nationwide did not provide proceeds directly to petitioner does not mean that he was not reimbursed by nationwide petitioner’s narrow definition of reimbursement is not the definition a reasonably prudent person would use in his situation respondent’s determination to impose a sec_6662 accuracy-related_penalty for negligence is sustained we have considered all of petitioner’s arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
